DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The  Amendment filed on August 17, 2022, has been entered.




Claim Disposition

3.	Claim 4 has been cancelled. Claims 1-3 and 5-21 are pending. Claims 1-3 are under examination. Claims 5-21 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claim Objection

4.	Claims 1-3 are objected to for the following informalities:
	For clarity it is suggested that claim 1 is amended to read, “A proteomics sample preparation device consisting of: a pipette tip,[[one of ]] strong cation exchange resin fillers or strong anion exchange resin fillers, and a solid-phase extraction membrane; wherein the solid- phase extraction membrane is filled at the bottom end of the pipette tip, and the [[one of the]] strong cation exchange resin fillers or strong anion exchange resin fillers are filled at the bottom end of the pipette tip and located above the solid-phase extraction membrane”.
	For clarity it is suggested that claim 2 is amended to read, “The proteomics sample preparation device [[according ]] of claim 1, wherein the strong cation exchange resin fillers are sulfonic acid-based [[strong cation exchange resin fillers]]; and the strong anion exchange resin is a quaternary ammonium group-containing resin”.
	For clarity it is suggested that claim 3 is amended to read, “The proteomics sample preparation device [[according to]] of claim 1, wherein the solid-phase extraction membrane is a C18 membrane.





Response to Arguments

5.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. The above objections have been instituted for the reasons stated above.



Conclusion

6.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
7.	No claims are presently allowable, however, the claimed invention is free of the art. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/

Primary Examiner, Art Unit 1652